                     Case 1:21-cv-01362-AJN Document 17
                                                     16 Filed 03/25/21
                                                              03/23/21 Page 1 of 2




                                                                                                       3/25/21


                                              THE CITY OF NEW YORK
GEORGIA PESTANA                             LAW DEPARTMENT                                     KATHLEEN D. REILLY
Acting Corporation Counsel                          100 CHURCH STREET                       Assistant Corporation Counsel
                                                    NEW YORK, NY 10007                              Phone: (212) 356-2663
                                                                                                      Fax: (212) 356-3558
                                                                                             Email: kareilly@law.nyc.gov


                                                                         March 23, 2021

        BY ECF
        Honorable Alison J. Nathan
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                             Re:   Keith Boykin v. City of New York
                                   21 Civ. 1362 (AJN)

        Your Honor:
                       I am an Assistant Corporation Counsel in the Office of Georgia Pestana, Acting
        Corporation Counsel of the City of New York, and the attorney for defendant City of New York
        (“City”) in the above-mentioned matter. Defendant writes respectfully to request (1) a reset of
        the deadlines on the docket sheet in accordance with Local Civil Rule 83.10, which governs this
        case; and (2) an adjournment of the initial pretrial conference, presently scheduled for 3:00 p.m.
        April 30, 2021. Plaintiff’s counsel, Eliezer Honig, Esq., consents to this request.
                        By way of background, plaintiff brings this action, pursuant to 42 U.S.C. § 1983,
        alleging, inter alia, false arrest and unlawful search and seizure during his arrest on or about May
        30, 2020. On February 22, 2021, this case was designated for participation in Local Civil Rule
        83.10. (ECF Docket Entry date February 22, 2021.) The City was served on March 2, 2021, and
        in accordance with Local Civil Rule 83.10, defendant’s answer is due 80 days after service of the
        first defendant, or by May 21, 2021. (ECF No. 14.) The docket sheet, however, does not reflect
        the proper time for the City to answer as afforded by Local Civil Rule 83.10. In an abundance of
        caution and in order avoid any prejudice to defendant, the parties have conferred and jointly
        propose the following timeline in accordance with Rule 83.10:
                       1. Answer Due                                     May 21, 2021;
                       2. Deadline for Meet and Confer                   June 4, 2021;
                       3. Initial Disclosures Due                        June 11, 2021;
                       4. Additional Discovery Due                       June 18, 2021;
                       5. Deadline for Amending Complaint                July 2, 2021;
         Case 1:21-cv-01362-AJN Document 17
                                         16 Filed 03/25/21
                                                  03/23/21 Page 2 of 2




           6. Deadline for Settlement Demand                July 2, 2021;
           7. Response to Demand                            July 16, 2021; and
           8. Mediation Scheduled By                        August 21, 2021.
               Additionally, the Court has scheduled an initial pretrial conference in this matter
on April 30, 2021 at 3:00 p.m. In light of the City’s time to answer as afforded by Local Civil
Rule 83.10, however, the conference is scheduled prior the deadline for the City to respond to the
complaint. As such, defendant respectfully requests an adjournment of the April 30, 2021
conference to a date and time convenient to the Court after the City files its answer and conducts
mediation in accordance with Local Civil Rule 83.10. Should the Court be inclined to grant this
request, the parties have conferred and are available the following dates: August 25, 2021;
August 26, 2021; or August 30, 2021.
               Defendant thanks the Court for its time and consideration.
                                                            Respectfully submitted,


                                                            Kathleen D. Reilly
                                                            Assistant Corporation Counsel

cc:    BY ECF
       Eliezer Honig, Esq., Attorney for Plaintiff
       Claudia Lorenzo, Esq., Attorney for Plaintiff


                                                                      The Court hereby adopts the parties'
                                                                      proposed schedule. The initial pre-
                                                                      trial conference is adjourned to
                                                                      August 26, 2021 at 3:00 p.m.
                                                                      SO ORDERED.


                                                                                  3/25/21




                                              -2-
